Judgment, Supreme Court, New York County (Thomas Galligan, J., at pretrial hearings and trial), rendered July 31, 1990, convicting defendant, upon a jury’s verdict, of robbery in the second degree, unanimously affirmed.
Application by appellant’s assigned counsel to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833).
We have reviewed this record and agree with appellant’s assigned counsel that there are no non-frivolous points which could be raised on this appeal. Moreover, we reject defendant’s pro se claims that the two $100 bills found at the time of arrest shortly after the commission of the crime were improperly admitted at trial since they were sufficiently connected to the complainant, who testified that he had just cashed his paycheck and was in possession of several $100 bills at the time of the crime (see, People v Mirenda, 23 NY2d 439, 452-454). Further, viewing the evidence, as we must, in the light most favorable to the prosecution (People v Bleakley, 69 NY2d 490, 494), we conclude that the evidence of guilt was legally sufficient notwithstanding the alleged limited opportunity the complainant had to view the defendant during the commission of the crime and thereafter, and the fact that defendant’s accomplice was not apprehended.
Pursuant to CPL 460.20, defendant has the right to apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that Court and by submitting such application to the Clerk of that Court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within thirty (30) days after service of a copy of this order, with notice of entry.
Denial of the application for permission to appeal by the Judge or Justice first applied to is final and no new application may thereafter be made to any other Judge or Justice. Concur — Sullivan, J. P., Ellerin, Wallach, Kupferman and Ross, JJ.